Citation Nr: 1608811	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  11-23 865 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a compensable disability rating for calculus of the right sublingual gland.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to May 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In November 2013, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

During the period of the appeal, the RO granted service connection for a right neck scar, right adherent scar of the neck, and for anatomical loss of injury of the mouth, lips, or tongue in an April 2015 Rating Decision.  In a June 2015 rating decision, a separate evaluation of service connection for paralysis of the twelfth (hypoglossal) cranial nerve was granted.  In a December 2015 rating decision, the 10 percent rating for residual scar, neck and mouth post-operative calculus right submandibular gland (previously rated as scar neck) was continued.

This case was previously before the Board in June 2014 and September 2015.  At that time, the Board remanded the case for additional development.  Unfortunately, for the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The development actions requested in the Board's June 2014 and September 2015 remands were not fully completed.  A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

In a December 2010 Compensation and Pension (C&P) examination report, the VA examiner noted that the Veteran's calculus of the right sublingual gland would have no significant effects on the Veteran's usual occupation, but would affect his usual daily activities.  Chores, shopping, and exercise would be severely affected and sports, recreation, and traveling would be completely prevented.  In the June 2014 remand, the Board requested that the VA examiner provide an addendum opinion as to how the Veteran's calculus of the right sublingual gland would affect his daily activities, as noted in the December 2010 C&P examination report.  In an August 2014 C&P examination report, the VA examiner reported that the Veteran's oral or dental condition would not impact his ability to work.  The examiner provided no rationale and did not address the December 2010 C&P examination report.

In the September 2015 remand, the Board again requested an addendum opinion as to how the Veteran's service-connected calculus of the right sublingual gland would affect his daily activities and to reconcile the December 2010 C&P examination report with the August 2014 C&P examination report.  The examiner was specifically requested to comment on the discrepancies between the Veteran working part-time and his disability preventing him from sports, recreation, or traveling, and severely affecting his ability to perform chores, shopping, or exercising.  In a November 2015 C&P examination report, the VA examiner noted that the Veteran's scars would not impact his ability to work.  

In an addendum opinion, that same examiner reported that the Veteran was able to perform activities of daily living, sedentary work, and some physical labor as long as he takes breaks or rest as needed, due to his chronic and intermittent oral pain and discomfort.  The November 2015 C&P examiner never addressed the December 2010 C&P examination report and provided no rationale as to why his opinion, along with the August 2014 C&P examination report, conflicted with the December 2010 C&P examination report.  A new opinion is necessary to reconcile the December 2010 C&P examination report with the August 2014 and November 2015 C&P examination reports. 

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to an appropriate VA specialist for an addendum opinion concerning his service-connected calculus of the right sublingual gland.  The examiner is requested to give an opinion as to how the Veteran's calculus of the right sublingual gland would affect his daily activities, as noted in the December 2010 C&P examination report.  

Specifically, that Chores, shopping, and exercise would be severely affected and sports, recreation, and traveling would be completely prevented.  Reconcile this opinion with the December 2010 C&P examination report as well as the August 2014 and November 2015 C&P examination reports. 

2. A complete rationale must be provided for any opinion(s) expressed.  If the requested opinion(s) cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

3. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the AOJ must furnish the Appellant with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




